     Case 2:19-cv-09557-JAK-RAO Document 35 Filed 06/05/20 Page 1 of 3 Page ID #:359


 1    Claire E. Cochran (SBN 222529)
      claire@clairecochranlegal.com
 2    Kimberly Cole (SBN 217780)
      kim@clairecochranlegal.com
 3    THE LAW OFFICES OF CLAIRE COCHRAN
      100 Pine Street, Suite 1250
 4    San Francisco, California 94111
      Telephone: (415) 580-6019
 5
      Attorneys for Plaintiff
 6    NADINE JARRARD
 7
      Mark R. Attwood (SBN 122992)
 8    Mark.Attwood@jacksonlewis.com
      Jessica C. Gregg (SBN 276543)
 9    Jessica. Gregg@jacksonlewis.com
      JACKSON LEWIS P.C.
10    725 South Figueroa Street, Suite 2500
      Los Angeles, California 90017-5408
11    Telephone: (213) 689-0404
      Facsimile: (213) 689-0430
12
      Attorneys for Defendant
13    G/O MEDIA, INC.
14
                                  THE UNITED STATES DISTRICT COURT
15
                                  CENTRAL DISTRICT OF CALIFORNIA
16
17
      NADINE JARRARD, an individual,              CASE NO.: 2:19-cv-09557-JAK-RAO
18
                     Plaintiff,                   Judge:     Hon. John A. Kronstadt
19
             vs.                                  JOINT STATUS REPORT RE:
20                                                MEDIATION
      G/O MEDIA, INC., and DOES 1 through
21    50, Inclusive,                              Complaint Filed:      September 16, 2019
                                                  FAC Filed:            October 18, 2019
22                   Defendants.
23
24           TO THE HONORABLE COURT AND ALL PARTIES OF RECORD:
25           On March 2, 2020, the Court ordered that this matter be submitted to private
26    mediation by June 12, 2020. [Dkt. 19].   On March 18, 2020 the parties submitted a Joint
27    Report re Mediation indicating they were unable to agree upon a mediator and each party
28

      Case No: 2:19-cv-09557-JAK-RAo             1           JOINT STATUS REPORT RE: MEDIATION
     Case 2:19-cv-09557-JAK-RAO Document 35 Filed 06/05/20 Page 2 of 3 Page ID #:360


 1    providing three proposed mediators. [Dkt. 23]. Upon substitution of counsel, the parties
 2    were able to meet and confer and agree upon a mediator and have a confirmed mediation
 3    set for July 2, 2020. [Dkt. 25, 26].
 4           The parties respectfully ask that the deadlines related to the mediation, including
 5    the Post-Mediation Status Conference currently set for June 29, 2020 be continued for 14
 6    days to allow the parties to complete their scheduled mediation.
 7
 8                                           Respectfully submitted,
 9    Dated: June 5, 2020                    THE LAW OFFICES OF CLAIRE COCHRAN
10
11                                           By:   /s/ Claire E. Cochran
                                                   Claire E. Cochran
12                                                 Kimberly Cole
13                                                 Attorneys for Plaintiff
                                                   NADINE JARRARD
14
15    Dated: June 5, 2020                    JACKSON LEWIS P.C.
16
17                                           By:   /s/ Mark R. Attwood
18                                                 Mark R. Attwood
                                                   Jessica C. Gregg
19
20                                                 Attorneys for Defendant
                                                   G/O MEDIA, INC.
21
22
23
24
25
26
27
28

      Case No: 2:19-cv-09557-JAK-RAo               2           JOINT STATUS REPORT RE: MEDIATION
     Case 2:19-cv-09557-JAK-RAO Document 35 Filed 06/05/20 Page 3 of 3 Page ID #:361


 1                                     SIGNATURE CERTIFICATION
 2             Pursuant to Section 2(f)(4) of the Electronic Filing Administrative Policies and
 3    Procedures Manual, I hereby certify that the content of this document is acceptable to
 4    THE LAW OFFICES OF CLAIRE COCHRAN, counsel for Plaintiff NADINE
 5    JARRARD and that I have obtained Claire Cochran’s authorization to affix her electronic
 6    signature to this document.
 7
 8    DATED: June 5, 2020                       JACKSON LEWIS P.C.
 9
10
                                          By:   /s/ Mark R. Attwood
11                                              Mark R. Attwood
                                                Jessica C. Gregg
12
                                                Attorneys for Defendant
13                                              G/O MEDIA, INC.
14    4820-7902-9951, v. 1

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Case No: 2:19-cv-09557-JAK-RAo                 3           JOINT STATUS REPORT RE: MEDIATION
